DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-16, 18-23, and 25-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Threlkeld (20210207294).
Threlkeld teaches a machine-knittable hybrid yarn (Abstract), comprising:
a non-conductive yarn (Paragraph 30; other type of yarn) and
a conductive wire (metallic strand of the core), twisted with the non-conductive yarn (if part of the core, it would be twisted when the other components are twisted), the conductive wire having an exterior layer of an insulating material (Paragraph 30; insulated one from the other with either a polyamide or polyurethane sheath).
Threlkeld also teaches the conductive wire is twisted with the non-conductive yarn at between 1 and 15 twists per inch (Paragraph 14).
Threlkeld also teaches the non-conducive yarn has a break elongation percentage of 4.2 or less (Paragraph 32, aramid).
In regards to Claim 2, Threlkeld teaches the non-conductive yarn is twisted together with the conductive wire (As detailed above, if the non-conductive yarn is part of the core, it would be twisted when the other components are twisted).
In regards to Claim 3, Threlkeld teaches the non-conductive yarn and the conductive wire are twisted together with a Z twist or an S twist form the single twisting process (if twisted, the structure has to be either S or Z twisted, as these are the only two options).
In regards to Claim 5, Threlkeld teaches the conductive wire is twisted with the non-conductive yarn at between 5 and 12 twists per inch (Paragraph 14).
In regards to Claim 6, Threlkeld teaches the conductive wire defines a continuous strand of metal along the hybrid yarn (taught as a conductor which is part of the entire structure; not taught as staple in length).
In regards to Claim 7, Threlkeld teaches the hybrid yarn is bonded with a polymer layer (Paragraph 37).
In regards to Claim 8, Threlkeld teaches the hybrid yarn is bonded with nylon (Paragraph 37).
In regards to Claim 9, Threlkeld teaches the insulating layer comprises a polymer coating (Paragraph 30; insulated one from the other with either a polyamide or polyurethane sheath).
In regards to Claim 10, Threlkeld teaches the non-conductive yarn is 1500 denier or finer (Paragraph 31).
In regards to Claim 11, Threlkeld teaches the conductive wire is approximately 10-100 microns thick (Paragraph 30).
In regards to Claim 12, Threlkeld teaches the non-conductive yarn has an elasticity less than that of the twisted conductive wire such that the conductive wire does not break before the non-conductive yarn under tensile loading of the hybrid yarn (the non-conductive yarn is made from aramid; the wire is wrapped in the form of a spring.  As such, the conductive wire would stretch further than the aramid would before the aramid would break, due to the low elongation of aramid).
In regards to Claim 13, Threlkeld teaches the non-conductive yarn is fire retardant and self-extinguishing (Paragraph 32, aramid).
In regards to Claim 14, Threlkeld teaches the non-conductive yarn is no-melt and no-drip according to the ASTM D6413 / D6413M Standard Vertical Test Method for Flame Resistance of Textiles (Paragraph 32, aramid).
In regards to Claim 15, Threlkeld teaches the non-conductive yarn has a tensile strength higher than the conductive wire (Aramid has a higher tensile strength than copper wire).
In regards to Claim 16, Threlkeld teaches the non-conductive yarn has a Young’s modulus of at least 60 GPa (Paragraph 32, aramid).
In regards to Claim 18, Threlkeld teaches the non-conductive yarn comprises at least one of an aramid, meta-aramid, or para-aramid polyamide fiber (Paragraph 32).
In regards to Claim 19, Threlkeld teaches the non-conductive yarn comprises at least one of UHMWPE, PBI, PBO, high strength polyester, liquid crystal polymer, or spider silk (Paragraph 32; aramid is liquid crystal polymer).
In regards to Claim 20, Threlkeld teaches the conductive wire comprises a copper-clad stainless steel wire or a solid copper wire (Paragraph 30).
In regards to Claim 21, Threlkeld teaches the non-conductive yarn and the insulating material each have a decomposition temperature less than a melting point of the conductive wire (the insulating material is nylon, the non-conductive yarn can be nylon per paragraph 32).
In regards to Claim 22, Threlkeld teaches the non-conductive yarn comprises staple fibers (Paragraph 21).
In regards to Claim 23, Threlkeld teaches the conductive wire is a first conductive wire, and the hybrid yarn further comprises a second conductive wire twisted with the non-conductive yarn (Abstract; at least two metallic strands).
Threlkeld also teaches a machine-knittable hybrid yarn, comprising:
a non-conductive yarn; and
a conductive wire twisted together with the non-conductive yarn, the conductive wire having an exterior layer of an insulating material,
wherein the non-conductive yarn has a tensile strength higher than a tensile strength of the conductive wire, and
wherein the non-conductive yarn is fire retardant and self-extinguishing (See Claims 1, 15, and 21 above).
Threlkeld also teaches a method of making a machine-knittable hybrid yarn, the method comprising:
twisting, in a single process, a non-conductive yarn with a conductive wire, the conductive wire having an exterior coated with an insulating material (Abstract; Paragraph 30).
In regards to Claim 27, Threlkeld teaches bonding, after twisting, the twisted non-conductive yarn and the conductive wire with a non-conductive exterior layer Paragraph 37).
In regards to Claim 28, Threlkeld teaches the non-conductive layer comprises a polymer (Paragraph 37).
In regards to Claim 29, Threlkeld teaches the conducive wire is twisted with the non-conductive yarn at between 1 and 15 twists per inch (Paragraph 14).
In regard to Claim 30, Threlkeld teaches the non-conductive yarn has an elasticity less than that of the twisted conducive wire such that the conductive wire does not break before the non-conductive yarn under tensile loading of the hybrid yarn (the non-conductive yarn is made from aramid; the wire is wrapped in the form of a spring.  As such, the conductive wire would stretch further than the aramid would before the aramid would break, due to the low elongation of aramid).
In regards to Claim 31, Threlkeld teaches the non-conductive yarn is fire retardant and self-extinguishing (Paragraph 32; aramid).
In regards to Claim 32, Threlkeld teaches the non-conductive yarn has a tensile strength higher than the conductive wire (Aramid has a higher tensile strength than copper wire).
In regards to Claim 33, Threlkeld teaches the non-conductive yarn has a Young’s modulus of at least 60 GPa (Paragraph 32; aramid).
In regards to Claim 34, Threlkeld teaches the non-conductive yarn has a break elongation percentage of 4.2 or less (Paragraph 32; aramid).
In regards to Claim 35, Threlkeld teaches the non-conductive yarn comprises at least one of:  an aramid, meta-aramid, or para-aramid polyamide fiber (Paragraph 32).
In regards to Claim 36, Threlkeld teaches the non-conductive yarn comprises at least one of UHMWPE, PBI, PBO, high strength polyester, liquid crystal polymer, or spider silk (Paragraph 32; aramid is liquid crystal polymer).
In regards to Claim 37, Threlkeld teaches the conductive wire comprises a copper-clad stainless steel wire or a solid copper wire (Paragraph 30).
In regards to Claim 38, Threlkeld teaches the non-conductive yarn comprises staple fibers (Paragraph 21).
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Threlkeld fails to anticipate the limitations of amended Claim 1 because it does not teach a break elongation percentage of 4.2 or less.  Applicant furthers this position by providing an obscure reference that recites a break elongation of greater than 4%.  Respectfully, Examiner cannot agree with this position.  
First, Applicant’s arguments actually seem to support the position of Examiner.  The reference teaches greater than 4%, but the claim limitations only require 4.2% or less.  As such, the document provided by Applicant would seem to support the range of 4.0-4.2%, and consequently support Threlkeld as anticipating the claim language.
	Second, Threlkeld teaches that the aramid to be used must be a high tenacity aramid, having a tenacity of greater than 10 g/den (paragraph 22).  These materials inherently have a break elongation of 4.2 or less, contrary to Applicant’s documentation.  Rather than pull a random reference, Examiner has provided documentation from both DuPont and Teijin Aramid, the two makers of aramid (Kevlar and Twaron).  As can be seen, every example that has a tenacity of greater than 10 g/den has a break elongation of less than 4.2%.  
	If Applicant insists on maintaining their position that: “a person having ordinary skill in the art of polymer fiber science will understand that aramid fibers are typically described as having a young’s modulus of from 60 to 140 GPa, and an elongation break of greater than 4%”, Examiner would respectfully ask for an explanation as to why the data from both DuPont and Teijin Aramid seems to directly contradict this position.
	Also for clarity, Applicant argues: “Claims 25-38 depend from claim 12 and therefore incorporate each and every limitation of independent claim 1”.  Respectfully, this is not correct.  Claims 25 and 26 are clearly independent claims, with Claims 27-38 depending from Claim 26. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, both the Kevlar Aramid Fiber Technical Guide and the Twaron product brochure teach the known break elongations of aramid fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732